Citation Nr: 1544941	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-12 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for degenerative arthritis.

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease, to include as secondary to service-connected restrictive lung disease.

4.  Entitlement to service connection for a heart disorder, to include angina and coronary artery bypass graft, to include as secondary to service-connected restrictive lung disease.

5.  Entitlement to service connection for stroke with syncope, to include as secondary to service-connected restrictive lung disease.

6.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected restrictive lung disease.
 
7.  Entitlement to service connection for a psychiatric disorder, to include claustrophobia, depression, anxiety and posttraumatic stress disorder, to include as secondary to service-connected restrictive lung disease.

8.  Entitlement to a compensable initial rating for bilateral hearing loss.  

9.  Entitlement to an initial rating for restrictive lung disease, in excess of 60 percent disabling prior to April 15, 2013.


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Esq.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to October 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In the introduction for the Board's November 2013 remand, the Board noted that although the Veteran had originally disagreed with the initial rating for hearing loss, that matter was not presently before the Board because the Veteran's representative had restricted the appealed issues on the VA Form 9.  A review of the record reveals that subsequent to the initial VA Form 9, the Veteran's representative filed a revised VA Form 9, which included the issue of entitlement to an increased initial rating for hearing loss.  In the cover letter, the representative explained that the issue was inadvertently left off the initial VA Form 9 and that the Veteran did desire to perfect an appeal with regard to that issue.  As the subsequent VA Form 9 was received within 60 days of the April 2013 statement of the case, the Board finds that the Veteran timely perfected an appeal regarding the initial rating for hearing loss.  Accordingly, the issues on appeal have been recharacterized as listed above. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Initially, the Board finds that there has not been substantial compliance with the November 2013 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.  

In pertinent part, the November 2013 remand directed that the Veteran be provided a VA examination to determine whether any identified lung disorder, heart disorder, stroke with syncope, and seizure disorder, was related to exposure to asbestos and other environmental hazards during military service and a VA examination to determine whether any identified psychiatric disorder was related to military service.  With regard to his physical conditions, the Veteran was provided a VA examination in April 2014.  In June 2014, the April 2014 examiner provided addendum opinions.  The Veteran was provided a VA mental disorders examination in February 2014.  After a review of the record, the Board finds that the examination reports and opinions are inadequate for adjudicating the claims and therefore do not substantially comply with the prior remand directives.  

In rendering negative opinions concerning a nexus between the Veteran's current disabilities and his in-service asbestos exposure, the April 2014 examiner stated that a review of the medical literature indicated that asbestos exposure was not a known risk factor or cause of ischemic heart disease, stroke, epilepsy, or chronic obstructive pulmonary disorder (COPD).  As correctly noted in the representative's September 2014 statement, the examiner did not address treatise evidence submitted by the Veteran indicating a possible relationship between asbestos exposure and cerebrovascular and heart disease mortality.  Absent discussion of the treatise evidence of record, or acknowledging that there was conflicting medical literature, the Board must find that the examiner's opinion inadequate.  Moreover, the examiner's negative opinion only addresses in-service asbestos exposure.  The Board's November 2013 remand specifically requested that the examiner address the Veteran's exposure to other environmental hazards during service, to include lead paint and dust.  As the opinion did not acknowledge or address reported environmental hazards other than asbestos, the Board finds that the examiner did not provide all the requested etiological opinions. 

With regard to the February 2014 mental disorders examination report, the examiner stated that VA treatment records indicated that the Veteran was seen six times for mental health treatment between 2008 and 2010 and was diagnosed with a mood disorder.  The examiner also acknowledged the Veteran's assertions regarding claustrophobia and an in-service attack.  Thereafter, the examiner indicated that the Veteran did not have a diagnosable mental disorder.  In so opining, the examiner did not address VA treatment records, dated during the pendency of the appeal, indicating that the Veteran had a history of manic behavior, was prescribed diazepam for anxiety, and was diagnosed with recurrent major depressive disorder.  Accordingly, the Board finds that the February 2014 examination report is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).

In addition, during the pendency of the appeal, an August 2014 rating decision granted service connection for restrictive lung disease.  In September 2014 correspondences, the Veteran's representative raised the issue of secondary service connection and requested that VA obtain nexus opinions addressing whether the Veteran's COPD, heart disorder, stroke with syncope, seizure disorder, and any diagnosed psychiatric disorder were caused or aggravated by the Veteran's service-connected restrictive lung disease.  Accordingly, on remand the Veteran should be provided VA examinations to determine whether his COPD, heart disorder, stroke with syncope, seizure disorder, and psychiatric disorder are etiologically related to service or his service-connected restrictive lung disease.  

With regard to the Veteran's claim for a psychiatric disorder, the Veteran has reported that he experienced an in-service assault.  To date, the Veteran has not been provided the required VA Form 21-0781(a), Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  While the Board acknowledges the May 2013 report of contact indicating that the Veteran did not want to pursue a separate claim for PTSD, the Board finds that the Veteran should be provided with the required notice regarding PTSD based upon an in-service personal assault.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, evidence associated with the record during the prior remand necessitates additional development.  

In an August 2014 statement the Veteran's representative requested an informal conference with a Decision Review Officer (DRO) at the RO.  There is no indication that the Veteran was provided his requested informal DRO conference or that he withdrew his request.  Accordingly, on remand, if the Veteran still desires an informal DRO conference, then one should be provided.  

VA Medical Center Reports of Hospitalization indicate that the Veteran was admitted for inpatient treatment for cardiac and cerebrovascular complaints as recently as April 2015.  The most recent VA records associated with the claims file are dated in August 2014.  Accordingly, on remand all outstanding VA treatment records, to include all outstanding inpatient treatment records, must be obtained.  Additionally, a March 2012 treatment record from Yale New Haven Hospital indicated that the Veteran received in-home nursing services and Social Security Administration records indicated that the Veteran received treatment from Yale New Haven Hospital as early as 1982.  To date, treatment records from the Veteran's home health provider and Yale New Haven Hospital records prior to November 1987 have not been obtained.  Accordingly, on remand reasonable efforts must be made to obtain the above private treatment records.  

With regard to the Veteran's claim for an increased initial rating for restrictive lung disease, in July 2015, the Veteran filed a timely notice of disagreement with the August 2014 rating decision that granted service connection and assigned a 60 percent rating effective October 11, 2011 and a 100 percent rating effective April 15, 2013.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  To date, the RO has not issued a statement of the case addressing the Veteran's claim for an increased initial rating.  Under these circumstances, the Board must remand the claim to the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that the claim will be returned to the Board for appellate consideration after issuance of the statement of the case only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is remanded for the following actions:

1.  Send the Veteran a notice letter in connection with his claim for service connection for a psychiatric disorder, to include PTSD, based, in part, on an alleged in-service personal assault.  The letter must (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide.

2.  Contact the Veteran and his representative and clarify whether they still desire an informal conference with a DRO, or whether he wishes to withdraw his request.  If the Veteran wants an informal conference with a DRO, schedule him as appropriate.  All efforts to contact the Veteran must be documented in the claims file.

3.  Obtain and associate with the record all VA treatment records dated from August 2014 to present, and all outstanding VA in-patient treatment records.  

4.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include treatment records from the Veteran's in-home health service and outstanding treatment records from Yale-New Haven Hospital.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, the RO must inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.

5.  Provide the Veteran with a statement of the case addressing the pending appeal for entitlement to an increased initial rating for restrictive lung disease.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the matter, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015). 

6.  Thereafter, provide the Veteran a VA examination by a physician with appropriate expertise to determine whether any identified lung disorder, heart disorder, stroke with syncope, and seizure disorder, is related active service or caused or aggravated by his service-connected restrictive lung disease.  Multiple examinations must be scheduled if necessary to address different body systems.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must state:

a.  Whether any currently or previously diagnosed lung disorder, heart disorder, stroke with syncope, and seizure disorder during the pendency of the appeal is related to his active duty service or any incident therein, to include exposure to asbestos, lead paint, and dust. 

The examiner must specifically address the Veteran's in-service exposure to asbestos and his lay statements regarding exposure to other environmental hazards such as lead paint and dust during service.

In rendering the requested opinions, the examiner must specifically address the treatise evidence of record.  

b.  Whether any currently or previously diagnosed lung disorder, heart disorder, stroke with syncope, and seizure disorder during the pendency of the appeal is caused or aggravated by the Veteran's service-connected restrictive lung disease.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  Thereafter, provide the Veteran a VA examination to determine whether any currently or previously diagnosed psychiatric disorder during the pendency of the appeal is related to military service or service-connected restrictive lung disease.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Based on this history, the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a.  Identify any current psychiatric disorders or any previously diagnosed psychiatric disorders present during the pendency of the claim. 

In rendering the requested diagnoses, the examiner must address and reconcile diagnoses with the VA treatment records indicating that the Veteran had a history of manic behavior, was prescribed diazepam for anxiety, and was diagnosed with recurrent major depressive disorder.

b.  For each identified psychiatric disorder, the examiner must state whether it is related to the Veteran's active duty service or to any incident therein. 

In rendering the requested opinion, the examiner must specifically address the Veteran's assertion that during service he was involved a fight after he was assaulted in his sleep.

c.  For each identified psychiatric disorder identified, the examiner must state whether it was caused or aggravated by the Veteran's service-connected restrictive lung disease. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

8.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

